EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Z. Ying Li on 10 January 2020.

The application has been amended as follows:
In claim 26, line 1,  --  or isolated nucleic acid molecules --  was inserted after “molecule”.

In claim 26, line 3, [or a nucleotide sequence that encodes the light chain or an antigen-binding portion thereof, or both,] was deleted and -- and a nucleotide sequence that encodes the light chain or an antigen-binding portion thereof, -- was inserted after “antigen-binding portion thereof,”.

In claim 27, line 1,  --  or vectors --  was inserted after “A vector”.

In claim 27, line 1,  --  or isolated nucleic acid molecules --  was inserted after “molecule”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 8:30am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.



	/MARK HALVORSON/           Primary Examiner, Art Unit 1642